Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “A verification device for verifying validity of learning data”, “a learning unit for generating a learning model”, “an inference unit for performing inference”, “an analysis unit for analyzing the learning data”, and “a processing unit for processing the learning data”, in Claim 1.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, lines 1-2 recites the limitation “verifying validity of learning data”. It is unclear in the claim as to how this is ultimately achieved which also amounts to as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  
Additionally, line 7 recites the limitation “performing inference”. It is unclear in the claim what the inference is being performed for.
Additionally, line 11 recites the limitation “a result of reference”. It is unclear as to what this represents (is this a result of performed inference?).
Additionally, lines 14-15 recites the limitation “the analysis”. It is unclear as to exactly which analysis is being referred to here.
Dependent Claims 2-3 are also subsequently rejected.

Claim 2, lines 6 and 9 recites the limitation “abnormal data”. It is unclear if this would be the same/different abnormal data previously recited in the claim (see line 3). Also, Claim 2, recites the limitation “the analysis unit extracts abnormal data from the learning data stored in the learning data storage unit in accordance with the analysis specification” (emphasis added). It is unclear if the “threshold value” previously recited in the claim is now tied in to “the analysis specification”.

Claim 3, lines 6-7, recites the limitation “low reliability” which is a relative term.  Also, line 11 recites the limitation “the data” that lacks antecedent basis, and is unclear as to what data is being referred to here (is this the learning data?). Also, Claim 3 recites the limitation “the analysis unit extracts learning data having low reliability from the Learning data stored in the learning data storage unit in accordance with the analysis specification” (emphasis added). It is unclear if the “threshold value of reliability” previously recited in the claim is now tied in to “the analysis specification”. Also, Claim 3 recites the limitation “the processing unit assigns a new tag different from a tag assigned to the learning data stored in the learning data storage unit to the data having the low reliability extracted by the analysis unit” (emphasis added). It is unclear in the claim as to how these new/assigned “tag” are used in verification of the learning data and also amounts to as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Looking at independent Claim 1 we see its limitations directed towards verification of learning data, generating a learning model, performing inference using the learning model, analyzing the learning data based on a criterion, and processing of the learning data. These limitations, under their broadest reasonable interpretation, are directed towards mathematical relationships and would fall under the “Mathematical Concepts” groupings of abstract ideas. That is one does verification, analysis and processing of data based on mathematical concepts, and a learning model or machine learning model is based on mathematical relationships and calculations that are used in carrying out its inferences. Dependent Claims 2 and 3 are further directed towards this abstract idea under “Mathematical Concepts” and recites additional analysis limitations based on a threshold value.
This judicial exception is not integrated into a practical application. There are no additional elements (the processing unit is not being considered as an additional element since this can be a generic software unit/module) that integrate the abstract idea into a practical application. The claims are therefore directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above there are no additional elements that integrate the abstract idea into a practical application. The claims are therefore not patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tatsuya, JP 2011-175540 A.

Regarding Claim 1, Tatsuya teaches:
A verification device for verifying validity of learning data stored in a learning data storage unit, the verification device comprising (p. 3: “is necessary to prepare learning data suitable for construction of a prediction/diagnosis model by determining whether measurement data is normal or abnormal in advance”):
a learning unit for generating a learning model by learning based on the learning data stored in the learning data storage unit (p. 3: “the present invention is to provide a prediction/diagnosis model construction apparatus that can easily construct a highly accurate prediction/diagnosis model by using appropriate learning data”);
an inference unit for performing inference using the learning model based on the learning data stored in the learning data storage unit (p. 3: “a prediction/diagnostic model construction apparatus that constructs a model for performing prediction or normality/abnormality diagnosis using a partial least square method” – performing the prediction is performing the inference as commonly known in the art);
an analysis unit for analyzing the learning data stored in the learning data storage unit using a result of reference of the inference unit in accordance with an analysis scheme for analyzing the learning data stored in the learning data storage unit and an analysis specification defining a criterion in the analysis (p. 3: “generating first learning data by deleting abnormal data not suitable for learning from the data set”, and, “normality/abnormality diagnosis is performed on the first learning data using the partial least squares model, and abnormal data whose numerical index deviates from a predetermined criterion is deleted from the first learning data learning data”); 
and a processing unit for processing the learning data stored in the learning data storage unit in accordance with a result of analysis by the analysis unit (Abstract; p. 8: “A database 200 for accumulating a data set, learning data creation means 301 for generating first learning data by deleting abnormal data unsuitable for learning from the data set”, and, “A data set having a Q statistic larger than a certain value is determined to be abnormal and is deleted from the learning data”).

Regarding Claim 2, Tatsuya further teaches:
The verification device according to claim 1, wherein the analysis specification defines a threshold value for extracting abnormal data from the learning data stored in the learning data storage unit using a result of inference by the inference unit, the analysis unit extracts abnormal data from the learning data stored in the learning data storage unit in accordance with the analysis specification, and the processing unit removes abnormal data extracted by the analysis unit from the learning data storage unit (pp. 3, 5, 8: “abnormal data whose numerical index deviates from a predetermined criterion is deleted from the first learning data”, and, “If there is a large variation in measured data, etc., calculate the average value and standard deviation for each data item, and delete the data set that corresponds to abnormal data that exceeds the average value ± (integer multiple of standard deviation)”, and, “The learning data creation unit 301 determines that a data set larger than a certain value for the T2 statistic and the Q statistic obtained by the above (1) and (2) for each data set is a data set including abnormal data. Then, the second learning data 702 is created. In this case, an arbitrary value may be set as a constant value, or data having no superiority may be deleted by a chi-square test (for example, 1% confidence interval). Further, a certain value (for example, 1%) may be deleted from the largest value. In any case, in the frequency distribution data as shown in FIG. 8, the data on the right side of a certain threshold is deleted”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tatsuya, JP 2011-175540 A, in view of Hsu, US 2019/0205794 A1.

Regarding Claim 3, Tatsuya teaches:
The verification device according to claim 1, wherein the analysis specification defines a threshold value of reliability as a result of inference by the inference unit related to the learning data stored in the learning data storage unit, the analysis unit extracts learning data having low reliability from the learning data stored in the learning data storage unit in accordance with the analysis specification (pp. 3, 5, 8: “abnormal data whose numerical index deviates from a predetermined criterion is deleted from the first learning data”, and, “If there is a large variation in measured data, etc., calculate the average value and standard deviation for each data item, and delete the data set that corresponds to abnormal data that exceeds the average value ± (integer multiple of standard deviation)”, and, “The learning data creation unit 301 determines that a data set larger than a certain value for the T2 statistic and the Q statistic obtained by the above (1) and (2) for each data set is a data set including abnormal data. Then, the second learning data 702 is created. In this case, an arbitrary value may be set as a constant value, or data having no superiority may be deleted by a chi-square test (for example, 1% confidence interval). Further, a certain value (for example, 1%) may be deleted from the largest value. In any case, in the frequency distribution data as shown in FIG. 8, the data on the right side of a certain threshold is deleted” – the abnormal data is the learning data having low reliability, and a deletion of data will include a recognition of that data which can be extracted). 
Tatsuya may not have explicitly taught the following:
and the processing unit assigns a new tag different from a tag assigned to the learning data stored in the learning data storage unit to the data having the low reliability extracted by the analysis unit. (Emphasis added).
However, Hsu shows (Abstract; paragraphs 6, 47, 49, 63, 77-78: wherein as described an incorrect first label/tag associated with the training/learning data is corrected with a second label/tag. Examiner’s note: Masayoshi, JP 2016-143104 A, also teaches this, see for example p. 14, second paragraph/second claim).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the teachings of Hsu with that of Tatsuya for assigning a new tag different from a tag assigned to the learning data.
The ordinary artisan would have been motivated to modify Tatsuya in the manner set forth above for the purposes of identifying incorrect labels in training data and validating and correcting the labels [Hsu: Abstract; paragraphs 5-6, 77].

Examiner's Note:
The Examiner cites particular pages, sections, columns, line numbers, and/or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner and the additional related prior arts made of record that are considered pertinent to applicant's disclosure to further show the general state of the art. The Examiner's interpretations in parenthesis are provided with the cited references to assist the applicants to better understand how the examiner interprets the prior art to read on the claims. Such comments are entirely consistent with the intent and spirit of compact prosecution.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for the relevant and pertinent prior art relating to this application where for example Sainani, US 2019/0034767 A1, teaches preprocessing of training data for machine learning.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVE MISIR whose telephone number is (571)272-5243.  The examiner can normally be reached on M-R 8-5 pm, F some hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 571-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVE MISIR/Primary Examiner, Art Unit 2122